IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                            Assigned on Briefs April 21, 2010

     STATE OF TENNESSEE v. RODERICK SAMMUAL CHADWICK

                 Appeal from the Criminal Court for Davidson County
                     No. 2007-D-3266     Monte Watkins, Judge




                  No. M2008-02270-CCA-R3-CD - Filed May 21, 2010


A Davidson County jury found the Defendant, Roderick Sammual Chadwick, guilty of
attempted voluntary manslaughter and aggravated assault. The trial court imposed
concurrent terms of twelve years and fifteen years, respectively, for these convictions. Under
the same indictment, the Defendant pleaded guilty to being a felon in possession of a
weapon. The trial court sentenced the Defendant to six years for this conviction, to be served
consecutively to the effective fifteen-year sentence, for a total effective sentence of twenty-
one years in the Department of Correction. In this direct appeal, the Defendant asserts that
the evidence was insufficient to support his convictions and that consecutive sentencing was
improper. Because the record on appeal does not include the necessary transcripts of what
transpired in the trial court, we conclude that the Defendant has waived the issues argued on
appeal. We must presume that the evidence was sufficient to support his convictions and
that the sentencing ruling of the trial court was correct; therefore, the judgments of the trial
court are affirmed.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

D AVID H. W ELLES, J., delivered the opinion of the Court, in which T HOMAS T. W OODALL and
R OBERT W. W EDEMEYER, JJ., joined.

Dumaka Shabazz, Nashville, Tennessee, for the appellant, Roderick Sammual Chadwick.

Robert E. Cooper, Jr., Attorney General and Reporter; Clark B. Thornton, Assistant Attorney
General; Victor S. Johnson, III, District Attorney General; and Hugh Ammerman, Assistant
District Attorney General, for the appellee, State of Tennessee.
                                               OPINION

                                        Factual Background

       This case arises from a May 5, 2007 argument between the Defendant, Ceneka Shaw
and Charles Marshall, which occurred next to a club called Decades in downtown Nashville.
The argument ultimately led to the Defendant shooting Ceneka Shaw and pointing and
shooting his weapon at Charles Marshall, although Marshall was not hit by a bullet. Nearby
officers observed someone firing multiple shots in the parking lot next to Decades. They saw
a blue vehicle leave the lot, and a pursuit ensued. The car was stopped, and the Defendant
and the other two passengers were taken into custody. Following a “show-up” identification
on the scene, Marshall identified the Defendant as the shooter. A photograph line-up was
shown to Shaw at the hospital, and he likewise identified the Defendant. Additionally, a
crane operator was climbing his crane when he heard gunshots and observed the ensuing
police chase. The operator saw the person on the front passenger side of the vehicle throw
something out the window. Officers later recovered a Glock 9mm pistol at the area the
operator described; seven 9mm casings were recovered from the scene of the shooting.

         As a result, a Davidson County grand jury returned a three-count indictment against
the Defendant on November 19, 2007, charging him with attempted first degree murder,
aggravated assault, and being a felon in possession of a weapon. See Tenn. Code Ann. §§
39-12-101, -13-102, -13-202, -17-1307. The Defendant pleaded guilty to the weapon charge,
a Class E felony, see Tennessee Code Annotated section 39-17-1307(c)(2), and proceeded
to trial on the remaining two counts. A jury trial was held March 12 through 14 of 2008.

       Following the conclusion of the proof, the jury found the Defendant guilty of
attempted voluntary manslaughter, a Class D felony, and aggravated assault, a Class C
felony. See Tenn. Code Ann. §§ 39-12-101, -13-102, -13-211.

       A sentencing hearing was held on August 11, 2008.1 The Defendant, a career
offender, received a sentence of twelve years for the attempted voluntary manslaughter
conviction, fifteen years for the aggravated assault conviction, and six years for being a felon
in possession of a weapon. The twelve-year and fifteen-year sentences were to be served
concurrently with one another but consecutively to the six-year sentence, for a total effective
sentence of twenty-one years in the Department of Correction.


        1
          We glean this information from the judgment forms which reflect that judgments were entered on
August 11, 2008. However, it is possible for the hearing to have occurred prior to this date. Moreover, the
judgment forms reflect no “file-stamped” date. The designation of the record for appeal also notes an August
11, 2008 sentencing hearing.

                                                    -2-
       The Defendant filed a motion for a new trial on August 18, 2008, challenging the
sufficiency of the evidence and alleging that consecutive sentences were imposed in error.
The trial court heard and denied this motion on September 17, 2008; an order was later
entered memorializing this decision. A notice of appeal document was timely filed.

                                             Analysis
        The Defendant appeals his convictions and sentence. He first argues that the evidence
is insufficient to support a guilty verdict; however, he only makes reference to his conviction
for attempted voluntary manslaughter, arguing that the victim started the altercation. Next,
he contends that the trial court erred in imposing consecutive sentences, failing to consider
all of the factors necessary to find the Defendant to be a dangerous offender pursuant to
Tennessee Code Annotated section 40-35-115(b)(4) and State v. Wilkerson, 905 S.W.2d 933,
938 (Tenn. 1995). The State argues that the Defendant’s failure to provide a complete and
accurate record on appeal precludes appellate review of the issues raised. We agree with the
State.

        The Defendant filed a “Notice of Designation of Record” document on September 29,
2008, which designated the following documents to be included in the record on appeal: the
indictment; all pretrial motions; the transcripts of the trial on “May 11, 12, 2008”;2 a
transcript of the August 11, 2008 sentencing hearing; a transcript of the September 17, 2008
“evidentiary hearing”; “the judge’s order memorializing his decision”; and any exhibits
admitted during the above-mentioned trial and hearings. However, there is only one
transcript included in the appellate record—the first day of the Defendant’s trial, May 12,
2008. The minute entries of the trial court reflect that on May 13, the State concluded its
proof in its case-in-chief; the Defendant moved for a judgment of acquittal, which was
denied; the defense submitted proof, including the Defendant’s testimony; the State presented
rebuttal testimony; both parties made closing arguments; and the jury was charged. Because
there was insufficient time to conclude the deliberation process, the jury was “respited from
the further consideration of the cause” until the following day. Deliberations resumed on
May 14, and the jury found the Defendant guilty of the lesser included charge of attempted
voluntary manslaughter and guilty as charged of aggravated assault. We further observe that
the trial court clerk’s “Certificate of Appellate Record” notes that only “1 volume of
transcript” was prepared and transmitted to this Court.

       Turning to the appellate proceedings in this case, the Defendant filed his notice of
appeal document on September 29, 2008. He requested an extension of time to file the
transcript of the evidence, which was granted, giving him until January 2, 2009. On April


        2
        The Defendant incorrectly states the dates of his trial in this notice, which was actually held on
May 12-14, not May 11 and 12.

                                                   -3-
8, 2009, this Court received notice from the clerk of the trial court that the transcript of the
evidence had not been filed. Consequently, the Court ordered counsel to inform the Court
about the status of this appeal. In response, counsel filed a motion for permission to late-file
the transcript of the evidence, stating that the complete transcript had been given to the trial
court clerk for filing. Moreover, counsel stated that he “did not know that transcripts were
not submitted even though they were requested.” This Court reminded counsel that it was
the Defendant’s ultimate responsibility to monitor the appeal process and ensure that a
complete and adequate record was timely prepared; however, we ultimately granted the
Defendant’s an extension of time and ordered the trial court clerk to file the transcript as of
the date of that order (May 13, 2009). Again, only one transcript has been received.
Moreover, we note that the Defendant in his brief only cites to testimony from this one
transcript.

       “When an accused seeks appellate review of an issue in this Court, it is the duty of the
accused to prepare a record which conveys a fair, accurate and complete account of what
transpired with respect to the issues which form the basis of the appeal.” State v. Roberts,
755 S.W. 833, 836 (Tenn. Crim. App. 1988) (citing Tenn. R. App. P. 24(b); State v. Bunch,
646 S.W.2d 158, 160 (Tenn. 1983)); see also State v. Hopper, 695 S.W.2d 158, 160 (Tenn.
Crim. App. 1985); State v. Wallace, 664 S.W.2d 301, 302 (Tenn. Crim. App. 1983). Our
Court has considered the failure to include such a complete transcript to be wholly
detrimental to a defendant’s case on appeal:

               It is well-established that an appellate court is precluded from
       considering an issue when the record does not contain a transcript or statement
       of what transpired in the trial court with respect to that issue. Moreover, the
       appellate court must conclusively presume that the ruling of the trial judge was
       correct, the evidence was sufficient to support the defendant’s conviction, or
       the defendant received a fair and impartial trial. In summary, a defendant is
       effectively denied appellate review of an issue when the record transmitted to
       the appellate court does not contain a transcription of the relevant proceedings
       in the trial court.

State v. Draper, 800 S.W.2d 489, 493 (Tenn. Crim. App. 1990); see also State v. Groseclose,
615 S.W.2d 142, 147 (Tenn. 1981); State v. Locke, 771 S.W.2d 132, 138 (Tenn. Crim. App.
1988); State v. Miller, 737 S.W.2d 556, 558 (Tenn. Crim. App. 1987); State v. Cooper, 736
S.W.2d 125, 131 (Tenn. Crim. App. 1987). Accordingly, an appellant’s failure to include
a complete transcript of the proceedings forming the basis of an appeal results in waiver of
any challenge of the lower court’s ruling. See State v. Ballard, 855 S.W.2d 557, 560-61
(Tenn. 1993); Draper, 800 S.W.2d at 493.



                                              -4-
       Based upon the burden on the Defendant to provide the transcript of the evidence, see
Tennessee Rule of Appellate Procedure 24(b), and the “well-established” law that an
appellant waives his appellate issues if he fails to meet this burden, we conclude that the
Defendant has waived the issues argued in this appeal. We cannot properly review the issues
on the record before us. The record is clear that further testimony was given at the
Defendant’s trial. Transcripts of this testimony are not provided in the record, and we cannot
speculate what this testimony might have been. A transcript of the sentencing hearing is not
contained in the record on appeal. Therefore, we must presume that the evidence was
sufficient to support his convictions and that the trial court properly determined that
consecutive sentencing was appropriate.

                                    Conclusion
      Based upon the foregoing authorities and reasoning, the judgment of the Davidson
Court Criminal Court is affirmed.




                                                   _________________________________
                                                   DAVID H. WELLES, JUDGE




                                             -5-